EXHIBIT 99.2 FIFTH AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF SEPTEMBER 6, 2007 FIRSTSERVICE CORPORATION AS CANADIAN BORROWER AND FIRSTSERVICE (USA), INC. AND FIRSTSERVICE DELAWARE, LP AS U.S. BORROWERS AND THE WHOLLY-OWNED SUBSIDIARIES NAMED ON THE EXECUTION PAGES HEREOF AS UNLIMITED GUARANTORS AND THE BANKS NAMED ON THE EXECUTION PAGES HEREOF AS LENDERS TD SECURITIES AS LEAD ARRANGER AND BOOKRUNNER AND THE TORONTO-DOMINION BANK AS COLLATERAL AGENT AND THE TORONTO-DOMINION BANK AS CANADIAN ADMINISTRATION AGENT AND TORONTO DOMINION (TEXAS) LLC AS U.S. ADMINISTRATION AGENT AND ROYAL BANK OF CANADA AND JP MORGAN CHASE BANK, N.A. AS SYNDICATION AGENTS AND THE BANK OF NOVA SCOTIA AS DOCUMENTATION AGENT TABLE OF CONTENTS ARTICLE I - DEFINITIONS 3 1.1 Definitions 3 1.2 References 21 1.3 Interpretation 22 1.4 Headings and Table of Contents 22 1.5 Accounting Terms 22 1.6 Recitals 22 1.7 Schedules 22 1.8 Permitted Encumbrances 23 1.9 Precedence 23 ARTICLE II - FACILITIES 23 2.1 The Credit Facilities 23 2.2 Notice and Revolving Nature of Borrowings 23 2.3 Conversion 26 2.4 Making Borrowings 27 2.5 Participation of Each Lender 27 2.6 Bankers’ Acceptances 28 2.7 Acceptance Date Procedure 29 2.8 Purchase of Bankers’ Acceptances 30 2.9 Payment of Bankers’ Acceptances 30 2.10 Set-Off and Netting 31 2.11 Letters of Credit 31 2.12 HSBC Sponsor Facility 32 32.13 Use of Proceeds 33 2.14 Incremental Facility 33 ARTICLE III - REPAYMENT AND ACCOUNTS 34 3.1 Repayment 34 3.2 Accounts kept by the Canadian Agent 34 3.3 Accounts kept by the Canadian Swingline Lender 35 3.4 Accounts kept by the U.S. Swingline Lender 35 3.5 Accounts kept by the U.S. Agent 35 3.6 Accounts kept by each Canadian Lender 36 3.7 Accounts kept by U.S. Lenders 36 3.8 Accounts Re: HSBC Australia Facility 36 3.9 Promissory Notes 36 3.10 Excess Resulting from Exchange Rate Change 36 3.11 Currency 37 ARTICLE IV - INTEREST, ACCEPTANCE FEE, LETTER OF CREDIT FEE ANDCOMMITMENT FEES 37 4.1 Interest on Libor Loans 37 4.2 Interest on U.S. Base Rate Loans 38 4.3 Interest on Prime Rate Loans 38 4.4 Interest on U.S. Prime Rate Loans 39 4.5 Libor Interest Periods 39 4.6 Interest on Overdue Amounts 40 4.7 Acceptance Fee 40 4.8 Commitment Fees 40 4.9 Letter of Credit Fronting Fee 41 4.10 Effective Date for Changes in Applicable Margins 41 ARTICLE V - CONDITIONS PRECEDENT 41 5.1 Conditions Precedent 41 5.2 Conditions Precedent to Borrowings to Make Acquisitions 43 ARTICLE VI - PREPAYMENT, CANCELLATION, REALLOCATION, MANDATORY APPLICATION OF CASH PROCEEDS 44 6.1 Prepayment and Cancellation 44 6.2 Notice 45 6.3 Status of Lender 45 6.4 Fees 45 6.5 Mandatory Application of Cash Proceeds 45 6.6 Reallocation 46 ARTICLE VII - SPECIAL LIBOR AND INCREASED COST PROVISIONS 46 7.1 Substitute Rate of Borrowing 46 7.2 Increased Cost 47 7.3 Illegality 48 7.4 Indemnity 48 7.5 Other Increased Costs or Reductions in Return 48 7.6 Additional Cost in Respect of Tax 50 7.7 Claims under Section 7.6 51 7.8 Tax Receipts 51 7.9 Internal Revenue Service Forms 52 ARTICLE VIII - REPRESENTATIONS, WARRANTIES & COVENANTS 52 8.1 Representations and Warranties 52 8.2 Positive Covenants 56 8.3 Negative Covenants 60 8.4 Financial Covenants 64 ARTICLE IX - EVENTS OF DEFAULT 65 9.1 Events of Default 65 9.2 Security 68 9.3 Remedies Not Exclusive 68 9.4 Set Off 68 ARTICLE X - PAYMENTS 69 10.1 Payments to Agents/Swingline Lenders 69 10.2 Payments by Lenders to Agents 69 10.3 Payments by Agents to Borrowers 70 10.4 Distribution to Lenders and Application of Payments 70 10.5 No Set Off or Counterclaim 70 10.6 Non Receipt By Agents 70 10.7 When Due Date Not Specified 70 10.8 Agents’ Authority to Debit 71 - ii - ARTICLE XI - EXPENSES 71 11.1 Payment of Expenses 71 11.2 Survival 72 11.3 Environmental Indemnity 72 ARTICLE XII - FEES 74 12.1 Agency Fee 74 12.2 Miscellaneous 74 ARTICLE XIII - THE AGENTS 74 13.1 Agents 74 13.2 Agents’ Responsibility 74 13.3 Agents’ Duties 76 13.4 Protection of Agents 76 13.5 Indemnification of Agents 77 13.6 Termination or Resignation of Agent 77 13.7 Rights of an Agent as Lender 78 13.8 Authorized Waivers, Variations and Omissions 78 13.9 Financial Information Concerning the Borrowers or Guarantors 79 13.1( Knowledge of Financial Situation of Borrowers 79 13.1] Legal Proceedings 79 13. \: Capacity as Agent 79 13.1; Deposits or Loans Respecting the Borrowers 79 ARTICLE XIV - ASSIGNMENTS AND TRANSFERS 79 14.1 Benefit of Agreement 79 14.2 Assignments and Transfers by a Borrower or an Unlimited Guarantor 79 14.3 Assignments and Transfers by a Lender 80 14.4 Transfer Certificate 80 14.5 Notice 81 14.6 Sub-Participations 81 14.7 Disclosure 82 14.8 Assignment to Federal Reserve Bank 82 ARTICLE XV - GOVERNING LAW, COURTS AND JUDGMENT CURRENCY 82 15.1 Governing Law 82 15.2 Courts 82 15.3 Judgment Currency 83 ARTICLE XVI - GUARANTORS’ OBLIGATIONS 83 16.1 Guarantee 83 ARTICLE XVII - MISCELLANEOUS 85 17.1 Equal Ranking of Lenders 85 17.2 Sharing of Information 85 17.3 Severabilitv 86 17.4 Remedies and Waivers 86 17.5 Direct Obligation 86 17.6 Notices 86 17.7 Counterparts 87 17.8 Calculation/Limit on Rate of Interest 87 - iii - 17.9 No Merger or Novation 87 17.10 USA Patriot Act Notice 88 17.11 Precedence 88 - iv - SCHEDULES “A” Intentionally Deleted “B” Net Proceeds of Bankers’ Acceptances “C” Excluded Subsidiaries/Immaterial Subsidiaries/Unrestricted Entities “D” Intentionally Deleted “E” Form of Transfer Certificate “F” Form of Undertaking “G” Form of Conversion Notice “H” Form of Drawdown Notice “I” Details of Issue “J” Form of Compliance Certificate “K” Form of Intercompany Debt and Security “L” Commitments “M” Form of Unlimited Guarantor Adhesion Agreement “N” Form of Officer’s Certificate Re: Acquisition Facility “O” Letter Agreement Re: CMN Acquisition “P” Permitted Encumbrances “Q” Form of Promissory Note FIFTH AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF SEPTEMBER 6, 2007 AMONG: FIRSTSERVICE CORPORATION, a corporation duly organized and existing under the laws of Ontario, AND: FIRSTSERVICE (USA), INC., a corporation duly organized and existing under the laws of the State of Delaware and FIRSTSERVICE DELAWARE, LP, a limited partnership duly organized and existing under the laws of the State of Delaware, AND: THE WHOLLY-OWNED SUBSIDIARIES NAMED ON THE EXECUTION PAGES HEREOF AND: THE BANKS NAMED ON THE EXECUTION PAGES HEREOF, as lenders AND: THE TORONTO-DOMINION BANK, as collateral agent, AND: THE TORONTO-DOMINION BANK, as Canadian administration agent AND: TORONTO DOMINION (TEXAS) LLC, as U.S. administration agent WHEREAS, the Canadian Borrower, the Unlimited Guarantors, Dresdner Bank Canada, The Toronto-Dominion Bank, First Chicago NBD Bank Canada and Dresdner Bank Canada as Agent entered into a Credit Agreement dated as of December 16, 1996 (the “Original Credit Agreement”); AND WHEREAS, the Original Credit Agreement was amended as of August 7, 1997, September 30, 1997, January 8, 1998, January 12, 1998 and May 13, 1998; AND WHEREAS, the Original Credit Agreement so amended was amended and restated by way of an amended and restated credit agreement dated as of June 1, 1998 (the “First Amended and Restated Credit Agreement”); AND WHEREAS, the First Amended and Restated Credit Agreement was amended and restated by way of a second amended and restated credit agreement dated as of April 1, 1999 (the “Second Amended and Restated Credit Agreement”); AND WHEREAS, the Second Amended and Restated Credit Agreement was amended and restated by way of a third amended and restated credit agreement dated as of June 21, 2001 (the “Third Amended and Restated Credit Agreement”); AND WHEREAS, the Third Amended and Restated Credit Agreement was amended as of May 2, 2003, September 29, 2003, January 2, 2004, May 11, 2004 and October 14, 2004; AND WHEREAS, the Third Amended and Restated Credit Agreement was amended and restated by the fourth amended and restated credit agreement (the "Fourth Amended and Restated Credit Agreement"); AND WHEREAS, the Fourth Amended and Restated Credit Agreement was amended on February 7, 2006, March 16, 2006, June 30, 2006, June 22, 2007 and July 30, 2007; AND WHEREAS, the parties hereto desire to amend and restate the terms of the Fourth Amended and Restated Credit Agreement; AND WHEREAS the Lenders are willing to grant the Facilities upon and subject to the following terms and conditions; NOW THEREFORE in consideration of the respective covenants of the parties contained herein and other good and valuable consideration (the receipt and sufficiency of which is hereby acknowledged) the parties amend and restate with effect as and from the Effective Date the terms of the Fourth Amended and Restated Credit Agreement and the parties agree as follows: ARTICLEI-DEFINITIONS 1.1 Definitions In this Agreement, unless the context otherwise requires, the terms defined in the introduction of the parties and the recitals shall have, as herein used, the same meanings and: “2001 Note Purchase Agreement” means the Note and Guarantee Agreement dated as of June 21, 2001 among FSLP, the Canadian Borrower and the purchasers listed therein with respect to US$100,000,000 of 8.06% Guaranteed Senior Secured Notes due 2011 as amended by the Letter Agreement re: CMN International Acquisition. “2003 Note Purchase Agreement” means the Note and Guarantee Agreement dated as of September 29, 2003 among FSLP, the Canadian Borrower and the purchasers listed therein with respect to the US$50,000,000 6.4% Guaranteed Secured Notes due 2015 as amended by the Letter Agreement re: CMN International Acquisition. - 3 - “2005 Note Purchase Agreement” means the Note and Guarantee Agreement dated as of April 1, 2005 among the Canadian Borrower, FSLP and the purchasers listed therein with respect to US$100,000,000 5.44% Guaranteed Secured Notes due 2015. “Acceptance Date” means any Business Day on which a Bankers’ Acceptance is or is requested to be issued hereunder. “Acceptance Fee” means in respect of any Bankers’ Acceptance outstanding at any time on or after the Effective Date the Acceptance Fees described in the definition of Applicable Margin. “Accommodation” has the meaning attributed thereto in Section 7.5 (a). “Accounts” means the accounts kept by the Canadian Agent, the Canadian Swingline Lender, the U.S. Agent, the U.S. Swingline Lender, as the case may be, pursuant to Section 3.2, 3.3, 3.4, and 3.5 to record the Borrowers’ liabilities to the Agents and each Lender under this Agreement. “Acquisition Entity” means an Eligible Business acquired by the Canadian Borrower or a Subsidiary thereof (other than Unrestricted Entities) as permitted under this Agreement. “Additional Compensation” has the meaning attributed thereto in Section 7.2. “Additional Other Compensation” has the meaning attributed thereto in Section 7.5. “Advance” means an advance of money under the Facilities. “Affiliate” means, in respect of any Person (the “first Person”), any Person which, directly or indirectly, controls or is controlled by or is under common control with the first Person; and for the purpose of this definition, “control” (including, with correlative meanings, the terms “controlled by” and “under common control with”) means the power to direct, or cause to be directed, the management and policies of a Person whether through the ownership of voting shares or by contract or otherwise. “Agents” means collectively the Canadian Agent, the Collateral Agent and the U.S. Agent and “Agent” means any one of the Canadian Agent, the Collateral Agent or the U.S. Agent. “Agreement” means this Fifth Amended and Restated Credit Agreement dated as of September 6, 2007 and any future amendments or supplements to it. “Amount” has the meaning attributed thereto in Section 9.1(n)(ii)(B). “Applicable Margin” means the following fees, rates and margins per annum: - 4 - Total Debt / Consolidated EBITDA Total Debt / Consolidated EBITDA Total Debt / Consolidated EBITDA Total Debt / Consolidated EBITDA Total Debt / Consolidated EBITDA Ratio of <1.5:1 Ratio of> 1.5:1 but less than 2:1 Ratio of> 2:1 but <2.5:1 Ratio of> 2.5:1 but <3:1 Ratio of>3:1 Acceptance Fee .75% .85% .95% 1.15% 1.30% U.S. Base Rate Margin 0% 0% 0% .15% .30% Letter of Credit Fee .75% .85% .95% 1.15% 1.30% Libor Margin .75% .85% .95% 1.15% 1.30% Prime Rate Margin 0% 0% 0% .15% .30% Commitment Fees 0.165% 0.187% 0.209% 0.253% 0.286% Changes in the Applicable Margins become effective in accordance with Section 4.10. “Australian Dollars” means the lawful money of Australia and "A$" has a corresponding meaning. “Authorized Signatory” in relation to a Borrower and any communication to be made or document to be executed or certified by it, means at any time aPerson who is at such time duly appointed as such by such Borrower in a manner acceptable to the Canadian Agent or the U.S. Agent, as the case may be, acting reasonably. “Available Proceeds” has the meaning ascribed to it in Section 2.7 (b) (iv). “B/A Maturity Date”, in respect of a Bankers’ Acceptance, means the date on which such Bankers’ Acceptance matures. “BA Discount Rate” means, in relation to any Bankers’ Acceptance, the average rate (calculated on the basis of 365 days and rounded upwards to the nearest one hundredth of one percent (0.01%), if such average is not a multiple) for Canadian Dollar bankers’ acceptances having a comparable term that appears on the Reuters Screen CDOR Page (or such other page as is a replacement page for such bankers’ acceptances) at 10:00 a.m. (Toronto, Ontario time) for bankers’ acceptances to be accepted by Schedule I Canadian Banks (the “CDOR Rate”) and in the case of Bankers Acceptances to be accepted by Canadian Lenders which are Schedule II or Schedule III Canadian Banks the lesser of (a) the bid rate quoted by such Lender for its own bankers' acceptances of a like term with effect as at or about 10 a.m. on the applicable Drawdown Date or Conversion Date; and (b) the CDOR Rate plus 10 basis points.If the CDOR Rate is not available at such time, the rate otherwise determined by the Canadian Agent at or about 10:00 a.m. on the date of acceptance of such Bankers’ Acceptance as the discount rate (rounded upwards to the nearest one-one hundredth of one percent (0.01%) based on a year of 365 days applicable to bankers’ acceptances with terms equivalent to the term of such Bankers’ Acceptances; - 5 - “Bankers’ Acceptance” means a bill of exchange or a depository note, duly completed and accepted by a Canadian Lender under the Canadian Revolving Facility pursuant to this Agreement. “Borrowers” means the Canadian Borrower and the U.S. Borrowers and “Borrower” means either the Canadian Borrower or either of the U.S. Borrowers. “Borrowers’ Canadian Counsel” means Fogler, Rubinoff LLP or any other firm of solicitors selected by the Borrowers and acceptable to the Canadian Agent, acting reasonably. “Borrowers’ U.S. Counsel” means Shearman & Sterling or Ferrante &
